DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-18 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/27/19 was filed after the mailing date of the Claims on 2/27/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a as being anticipated by Orsini, et al. [US 2012/0221854].
As per claim 1:	Orsini, et al.  teach an encrypted data generation device comprising: 
one or more processors configured to: 
generate a first hash value from plaintext data by a certain hash function; 
encrypt the plaintext data; [Orsini: Fig.50; depict data structures relating to encryption, authentication, and hashing functionality in accordance the present invention]
generate encrypted data; and [Orsini: 0129; the depository create and store data corresponding to an audit trail of actions taken where the incoming and outgoing communications are encrypted with public key encryption coupled with conventional SSL technologies]
transmit the first hash value and the encrypted data to an external device. [Orsini: 0194, 0200; the message is encrypted forming a digital signature and the authentication engine transmits the filled-in authentication request along with a copy of the hashed message and the digital signature(s) to the transaction engine]
As per claim 2:  Orsini: 0427; discussing the encrypted data generation device according to claim 1, wherein the plaintext data is firmware for a hard disk device.
As per claim 3:  Orsini: 0200; discussing the encrypted data generation device according to claim 1, wherein the one or more processors encrypt the plaintext data by a common key system.
As per claim 4:  Orsini: 0473-0476; discussing the encrypted data generation device according to claim 1, wherein the one or more processors determine whether a data length of the encrypted data is a certain data length or not, in a case where the data length of the encrypted data is not determined to be the certain data length, add, in a case where the data length of the encrypted data is not determined to be the certain [Orsini: 0369; “padding data…length to the encrypted data” can utilize the One Time Pad algorithm, is often considered one of the most secure encryption methods such that using the One Time Pad algorithm requires that a key be generated which is as long as the data to be secured. More examples on 0476, 0529, 0531]
As per claim 5:  Orsini: 0518; discussing the encrypted data generation device according to claim 4, wherein the metadata further includes the first hash value.
As per claim 6:  Orsini: 0518, 0538; discussing the encrypted data generation device according to claim 4, wherein the certain data length is a multiple of a size of one sector of a hard disk.
As per claim 7:  Orsini: 0538; discussing the digital signature generation device comprising: one or more processors configured to: generate a second hash value from a first hash value that is generated from plaintext data, by a certain hash function; and generate a digital signature for the plaintext data from the second hash value.
As per claim 8:  Orsini: 0141; discussing the digital signature generation device according to claim 7, wherein the one or more processors generate a pair of private key and public key, output the public key, and encrypt the second hash value with the private key, and generate the digital signature.

As per claim 9:	Orsini, et al. teach a digital signature-attached data generation device comprising: one or more processors configured to: 
[Orsini: 0538; Before splitting occurs, a meta-data block may also be pre-pended to indicate information such as file length, encryption mode, key size, share ID, L/M/N share values, encryption key ID, encryption IV, hash mode, original buffer size, share buffer size, pre -encryption key ID, pre -encryption IV, pre-signature ID, pre-signature IV, and a flag indicating whether the a key transform such as package or AoNT transform was used to process the key4. The data (including IV and metadata) may then be split for distribution to the shares]
combine the digital signature and the encrypted data, and generate digital signature-attached encrypted data. [Orsini: 0194; a skilled artisan will recognize from the disclosure herein that the cryptographic engine 220 may encrypt virtually any type of data, including, but not limited to, video, audio, biometrics, images or text to form the desired digital signature. Returning to step 1105, the digital signature request preferably comprises an XML document communicated through conventional SSL technologies. More examples on 0200, 0303, 0518-0519]
As per claim 10:  Orsini: 0473-0476; discussing the digital signature-attached data generation device according to claim 9, wherein the encrypted data includes a body of the encrypted data and padding data that fills up a difference between a data length of the body and a predetermined data length, the one or more processors acquire combined data combining metadata including information about the encrypted data, and the encrypted data, and replace a part or all of the metadata or the padding data included in the combined data by the digital signature, and generate the digital signature-attached encrypted data. [Orsini: 0369; “padding data…length to the encrypted data” can utilize the One Time Pad algorithm, is often considered one of the most secure encryption methods such that using the One Time Pad algorithm requires that a key be generated which is as long as the data to be secured. More examples on 0529, 0531]

As per claim 11:	Orsini, et al.  teach a digital signature-attached data generation system comprising: 
an encrypted data generation device; 
a digital signature-attached data generation device; and 
a digital signature generation device, wherein the encrypted data generation device includes one or more processors that generate a first hash value from plaintext data by a certain hash function, encrypt the plaintext data, and generates encrypted data, and transmit the first hash value and the encrypted data to the digital signature-attached data generation device, the digital signature-attached data generation device includes one or more processors that acquire the first hash value and the encrypted data from the encrypted data generation device, transmit the first hash value to the digital signature generation device [Orsini: 0194, 0200; the message is encrypted forming a digital signature and the authentication engine transmits the filled-in authentication request along with a copy of the hashed message and the digital signature(s) to the transaction engine], acquire a digital signature for the plaintext data, from the digital signature generation device, combine the digital signature and the encrypted data, and generate digital signature-attached encrypted data, and the digital signature generation device includes one or more processors that acquire the first hash value from the digital signature-attached data generation device [Orsini: 0194, 0424; a skilled artisan will recognize from the disclosure herein that the cryptographic engine 220 may encrypt virtually any type of data, including, but not limited to, video, audio, biometrics, images or text to form the desired digital signature. Returning to step 1105, the digital signature request preferably comprises an XML document communicated through conventional SSL technologies. More examples on 0200, 0303, 0518-0519], generate a second hash value from the first hash value by a certain hash function, generate the digital signature for the plaintext data from the second hash value [Orsini: 0425, 0540], and transmit the digital signature that is generated to the digital signature-attached data generation device. [Orsini: 0518] 
As per claim 12:  Orsini: 0427; discussing the digital signature-attached data generation system according to claim 11, wherein the plaintext data is firmware for a hard disk device.
As per claim 13:  Orsini: 0200; discussing the digital signature-attached data generation system according to claim 11, wherein the one or more processors of the encrypted data generation device encrypt the plaintext data by a common key system.
As per claim 14:  Orsini: 0473-0476; discussing the digital signature-attached data generation system according to claim 11, wherein the one or more processors of the encrypted data generation device determine whether a data length of the encrypted data is a certain data length or not, add, in a case where the data length of the encrypted data is not determined to be the certain data length, padding data that fills up a difference to the certain data length to the encrypted data, generate combined data combining metadata including information about the encrypted data, and the encrypted data, and transmit the combined data to the digital signature-attached data generation device. [Orsini: 0369; “padding data…length to the encrypted data” can utilize the One Time Pad algorithm, is often considered one of the most secure encryption methods such that using the One Time Pad algorithm requires that a key be generated which is as long as the data to be secured. More examples on 0529, 0531]

As per claim 16:  Orsini: 0518, 0538; discussing the digital signature-attached data generation system according to claim 14, wherein the certain data length is a multiple of a size of one sector of a hard disk.
As per claim 17:  Orsini: 0141; discussing the digital signature-attached data generation system according to claim 11, wherein the one or more processors of the digital signature generation device generate a pair of private key and public key, output the public key, encrypt the second hash value with the private key, and generate the digital signature.
As per claim 18:  Orsini: 0369, 0473-0476; discussing the digital signature-attached data generation system according to claim 11, wherein the encrypted data includes a body of the encrypted data and padding data that fills up a difference between a data length of the body and a certain data length, the one or more processors of a digital signature-attached data generation device acquire combined data combining metadata including information about the encrypted data, and the encrypted data, replace a part or all of the metadata or the padding data included in the combined data by the digital signature, and generate the digital signature-attached encrypted data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435